DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered. 12, 15-19, 21, 23, 25-31, 33, 34, and 36 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Phillips does not disclose the newly added limitation that the body comprises a continuous wall between the proximal end and the distal end surrounding a central hollow cavity, the examiner disagrees. It can be seen from fig. 2 that the body (combination of 32, 34, and 36) comprises a continuous wall of the between the proximal end and the distal end (wall 32-34 or wall 32-36 meets this limitation since each wall extends continuously between the proximal and distal ends of the body) surrounding a central hollow cavity (bag; 62) (each wall 32-34 or 32-36 forms a border or edging around the cavity and therefore surrounds it). It is noted that language such as “the body formed as a single continuous wall extending between the proximal end and the distal end that completely surrounds a central hollow cavity” would overcome the current rejection.
With regard to applicant’s argument that Phillips does not teach a shock-responsive polymer since the Office Action does not provide any evidence that silicon gel is a polymer, the examiner disagrees. As stated in the Advisory Action mailed 7/27/2022, the examiner notes that the recitation of "silicon" of Phillips in col. 12, lines 33-36 is a misspelling of the word -- silicone --, particularly in view of the child application US Patent No. 5,290,319 which discloses liquids or gels, such as water or silicone in col. 4, lines 25-27 and is incorporated by reference. Silicone is defined by Oxford Dictionaries as: any of a class of synthetic materials which are polymers with a chemical structure based on alternate silicon and oxygen atoms, with organic groups attached to the silicon atoms. Therefore, it is clear that the silicon[e] gel of Phillips is a polymer and meets the limitation of media that comprises one or more of temperature-responsive polymers responsive to temperatures internal and external to the foot during use, shock-responsive polymers (the silicone gel of Phillips is initially easily compressed but rapidly becomes harder as the bag is compressed further in col. 11, lines 60-63), or media responsive to an electrical or electromagnetic stimulus, as explained in the previous office action.
With regard to applicant’s argument that Phillips fails to disclose the newly amended limitation of a media with shock-responsive properties such that the media exhibits greater stiffness in response to a greater impact experienced by the body of the hollow foot member, the examiner disagrees. Phillips teaches non-linear resistance to bending such that compression of the media is initially quite easy but rapidly becomes harder as the bag is compressed further (col. 11, lines 60-63). As best understood by the examiner, subjecting the media of Phillips to a greater impact/shock causes  greater/further compression resulting in the harder compressibility of the bag in the same way as applicant’s (it is noted that paragraph 0042 of applicant’s specification discloses initial easy bending and a gradual increase in stiffness when the foot is subjected to a harder strike). Therefore, the examiner maintains that Phillips meets the limitations as claimed. Additionally, Phillips teaches adjustability of the pressure in the bag to control performance during use which allows for variable stiffness based on the forces experienced by the body of the hollow foot member (col. 12, lines 39-59). The term properties is defined by Oxford Dictionary as: a quality or characteristic that something has. When the pressure in the bag of Phillips has been adjusted to exhibit greater stiffness based on the forces experienced by the user, it has shock-responsive properties in the same way as applicant’s.
Applicant’s arguments, see page 10, filed 8/11/2022, with respect to newly amended claim 33 have been fully considered and are persuasive.  The rejection of claims 33, 34, and, now canceled, 35 in view of Nelson, Poggi, and Merlette has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15, 19, 21, 23, 25-28, 33, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,387,246 to Phillips (Phillips).
Regarding at least claim 12
[AltContent: textbox (Proximal end)][AltContent: arrow]Phillips teaches a prosthetic ski leg designed to be attached to a stump of a wearer (abstract). 
[AltContent: textbox (Distal end)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    304
    223
    media_image1.png
    Greyscale

Phillips meets the limitations of a prosthetic running foot comprising: a hollow foot member (fig. 2), the hollow foot member comprising a proximal end and a distal end (see annotated fig. 2 above), the proximal and distal ends being both closed (the proximal end is closed and the distal end is closed at least on the sides by straps; 70), wherein at least a distal portion of the foot member comprises a curved profile (fig. 2 shows that at least a distal portion has a curved profile); wherein the foot member comprises a body (combination of 32, 36, 34), the body comprising a continuous wall of the between the proximal end and the distal end (either of wall 32-34 or wall 32-36 meets this limitation since each wall extends continuously from the proximal to distal end of the body) surrounding a central hollow cavity (bag; 62) (each wall 32-34 or 32-36 forms a border or edging around the cavity and therefore surrounds it), wherein the body of the hollow foot member comprises a carbon fiber material (col. 11, lines 3-5 discloses the use of carbon fibers), and wherein a volume of the central hollow cavity is filled with media (col. 12, lines 33-36 discloses that the air bag encloses air, CO2, or a similar gas-like substance, or liquids or gels such as water, silicon, or the like), and wherein, during use, the media exhibit tunable compressibility properties that vary based at least in part on an external stimulus (col. 11, lines 60-63 discloses that the air bag provides resistance to bending which is non-linear and that compression is initially quite easy but rapidly becomes harder as the bag is compressed further; col. 12, lines 2-8 discloses the provision of a valve adjustment enabling the user to assert some control over the performance during use), wherein the media comprise one or more of temperature-responsive polymers responsive to temperatures internal and external to the foot during use, shock-responsive polymers (the silicon gel of Phillips is a shock-responsive polymer since it is disclosed as being initially easily compressed but rapidly becomes harder as the bag is compressed further in col. 11, lines 60-63; it is also noted that col. 12, lines 39-59 discloses the use of valves and pumps for adjusting the level of pressure in the bag/cavity to control performance during use), or media responsive to an electrical or electromagnetic stimulus.
Regarding at least claim 15
Phillips teaches the prosthetic running foot of Claim 12, wherein the foot member comprises a planar cross-section (fig. 1 shows a planar cross section of the foot member).  
Regarding at least claim 19
Phillips teaches the prosthetic running foot of Claim 12, wherein the hollow foot member comprises an ovular cross-sectional shape (at least the bag 62 has an ovular cross-sectional shape).
Regarding at least claim 21
Phillips also meets the limitations of a prosthetic running foot comprising: a hollow foot member, the hollow foot member comprising a proximal end and a distal end (see annotated fig. 2 above), the proximal and distal ends being both closed (the proximal end is closed and the distal end is closed at least on the sides by straps; 70), wherein at least a distal portion of the foot member comprises a curved side profile (fig. 2 shows that at least a distal portion has a curved side profile); wherein the hollow foot member comprises a body (combination of 32, 34, and 36), the body comprising a continuous wall between the proximal end and the distal end (either of wall 32-34 or wall 32-36 meets this limitation since each wall extends continuously from the proximal to distal end of the body) surrounding a plurality of hollow chambers (col. 12, lines 60-68 discloses a bifurcated or otherwise divided bladder to include separate fluid chambers and each wall 32-34 or 32-36 forms a border or edging around the cavity therefore surrounding), wherein the body of the hollow foot member comprises a carbon fiber material (col. 11, lines 3-5 discloses the use of carbon fibers), and wherein a volume of one or more of the plurality of hollow chambers is partially or completely filled with media (col. 12, lines 33-36 discloses that the air bag encloses air, CO2, or a similar gas-like substance, or liquids or gels such as water, silicon, or the like), and wherein, during use, the media exhibit tunable compressibility properties that depend on or are affected by an external stimulus (col. 11, lines 60-63 discloses that the air bag provides resistance to bending which is non-linear and that compression is initially quite easy but rapidly becomes harder as the bag is compressed further; col. 12, lines 2-8 discloses the provision of a valve adjustment enabling the user to assert some control over the performance during use), wherein the media comprise one or more of temperature-responsive polymers responsive to temperatures internal and external to the foot during use, shock-responsive polymers (the silicon gel of Phillips is a shock-responsive polymer since it is disclosed as being initially easily compressed but rapidly becomes harder as the bag is compressed further in col. 11, lines 60-63; it is also noted that col. 12, lines 39-59 discloses the use of valves and pumps for adjusting the level of pressure in the bag/cavity to control performance during use), or media responsive to an electrical or electromagnetic stimulus.  
Regarding at least claim 23
Phillips teaches the prosthetic running foot of Claim 21, wherein the plurality of hollow chambers are not fluidly connected to one another (col. 12, lines 67 through col. 13, lines 1-3 discloses that the chambers may or may not be in gaseous or fluid communication with one another).  
Regarding at least claim 25
Phillips teaches the prosthetic running foot of Claim 21, wherein the volume of one or more of the plurality of hollow chambers is at least partially filled with flowable media (the media disclosed by Phillips, for example, air, CO2, liquids, or gels, is flowable media).  
Regarding at least claim 26
Phillips teaches the prosthetic running foot of Claim 25, wherein different hollow chambers comprise different flowable media with different compressibility properties (Phillips discloses separate chambers with individually adjustable pressures; the flowable media of each chamber is different and has different compressibility properties when one chamber has a higher or lower pressure than the other).  
Regarding at least claim 27
Phillips teaches the prosthetic running foot of Claim 21, wherein the hollow foot member comprises an ovular cross-sectional shape (at least the bag 62 has an ovular cross-sectional shape).
Regarding at least claim 28
Phillips teaches the prosthetic running foot of Claim 21, wherein the hollow foot member is symmetrical in a media-lateral direction (fig. 5 shows that the foot member is symmetrical in a medial-lateral direction).  

    PNG
    media_image2.png
    273
    148
    media_image2.png
    Greyscale

Regarding at least claim 33
Phillips meets the limitations of a prosthetic running foot comprising: a hollow foot member (fig. 2), the hollow foot member comprising a proximal end and a distal end, the proximal and distal ends being both closed (see annotated fig. 2 above), wherein at least a distal portion of the foot member comprises a curved profile (fig. 2 shows at least a distal portion having a curved profile); wherein the hollow foot member comprises a body (combination of 32, 34, and 36), the body comprising a continuous wall between the proximal end and the distal end (either of wall 32-34 or wall 32-36 meets this limitation since each wall extends continuously from the proximal to distal end of the body) surrounding a surrounding a central hollow cavity (bag; 62) (each wall 32-34 or 32-36 forms a border or edging around the cavity and therefore surrounds the cavity/bag), wherein the body of the hollow foot member comprises a carbon fiber material (col. 11, lines 3-5 discloses the use of carbon fibers), and wherein the central hollow cavity is filled with media (col. 12, lines 33-36 discloses that the air bag encloses air, CO2, or a similar gas-like substance, or liquids or gels such as water, silicon, or the like), the media having shock-responsive properties such that the media exhibits greater stiffness in response to a greater impact experienced by the body of the hollow foot member (Phillips teaches non-linear resistance to bending such that compression of the media is initially quite easy but rapidly becomes harder as the bag is compressed further; col. 11, lines 60-63 - as best understood by the examiner, subjecting the media of Phillips to a greater impact/shock causes  greater/further compression resulting in the harder compressibility of the bag in the same way as applicant’s. Phillips also teaches adjustability of the pressure in the bag to control performance during use which allows for variable stiffness based on the forces experienced by the body of the hollow foot member; col. 12, lines 39-59) - when the pressure in the bag of Phillips has been adjusted to exhibit greater stiffness based on the forces experienced by the user, it has shock-responsive properties in the same way as applicant’s.).  
Regarding at least claim 34
Phillips teaches the prosthetic running foot of claim 33, wherein the greater stiffness of the media allows the prosthetic running foot to provide greater energy return during use (col. 12, lines 39-59 discloses that the bag may be easily inflated or deflated to provide the required level of pressure, as well as variable energy return, to allow the user to adjust the performance at will during use – the greater stiffness of the media of Phillips would provide a greater energy return in the same way as applicant’s).
Regarding at least claim 36
Phillips teaches the prosthetic running foot of Claim 12, wherein the continuous wall between the proximal end and the distal end is seamless (either of wall 32-34 or wall 32-26 is seamless as it is smooth and does not include seams or joints).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, as applied to claims 12 and 21 above, and further in view of US Patent Application Publication No. 2010/0301632 A1 to Bryne (Bryne).
Regarding at least claim 16
Phillips teaches the prosthetic running foot of Claim 12, as well as that the foot member comprises a planar cross section. However, Phillips does not teach wherein at least one portion of the foot member comprises a substantially airfoil-shaped transverse cross-section. 
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1), for the purpose of reducing drag and improving the aerodynamics by lessening air turbulence behind the cover as it moves through the air (paragraph 0032). The fin of Bryne is shown to have a substantially airfoil-shaped transverse cross-section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot member of Phillips, which is intended for use on ski slopes where aerodynamics would be beneficial, to include fins that provide at least one portion of the foot with a substantially airfoil-shaped transverse cross-section, in order to reduce drag and improve the aerodynamics by lessening air turbulence behind the cover as it moves through the air, as taught by Bryne. It is noted that the term “substantially” is broad (see MPEP 2173.05b). The examiner also notes that there is a lack of any disclosed criticality between the various claimed cross-sections.
Regarding at least claim 17
Phillips teaches the prosthetic running foot of Claim 12, as well as that the foot member comprises a planar cross section. However, Phillips does not teach wherein at least one portion of the foot member comprises a substantially elliptical-shaped transverse cross-section.
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1), for the purpose of reducing drag and improving the aerodynamics by lessening air turbulence behind the cover as it moves through the air (paragraph 0032). The fin of Bryne is shown to have a substantially elliptical-shaped transverse cross-section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot member of Phillips, which is intended for use on ski slopes where aerodynamics would be beneficial, to include fins that provide at least one portion of the foot with a substantially elliptical-shaped transverse cross-section, in order to reduce drag and improve the aerodynamics by lessening air turbulence behind the cover as it moves through the air, as taught by Bryne. It is noted that the term “substantially” is broad (see MPEP 2173.05b). The examiner also notes that there is a lack of any disclosed criticality between the various claimed cross-sections.
Regarding at least claim 18
Phillips teaches the prosthetic running foot of Claim 12. However, Phillips does not teach the prosthetic running foot further comprising a surface material disposed on at least a portion of one or both of anterior and posterior surfaces of the foot member, wherein the surface material provides said portion with a non-planar cross- sectional profile.  
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins (surface material) extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1), for the purpose of reducing drag and improving the aerodynamics by lessening air turbulence behind the cover as it moves through the air (paragraph 0032). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot member of Phillips, which is intended for use on ski slopes where aerodynamics would be beneficial, to include a surface material/fin disposed on at least a portion of one or both of anterior and posterior surfaces of the foot member, in order to reduce drag and improve the aerodynamics by lessening air turbulence behind the cover as it moves through the air, as taught by Bryne. The addition of the fin of Bryne to a portion of the foot member of Phillips would provide that portion with a non-planar cross-sectional profile. The examiner also notes that there is a lack of any disclosed criticality between the various claimed cross-sections.
Regarding at least claim 29
Phillips teaches the prosthetic running foot of Claim 21, as well as that the foot member comprises a planar cross section. However, Phillips does not teach wherein at least one portion of the foot member comprises a substantially airfoil-shaped transverse cross-section. 
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1), for the purpose of reducing drag and improving the aerodynamics by lessening air turbulence behind the cover as it moves through the air (paragraph 0032). The fin of Bryne is shown to have a substantially airfoil-shaped transverse cross-section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot member of Phillips, which is intended for use on ski slopes where aerodynamics would be beneficial, to include fins that provide at least one portion of the foot with a substantially airfoil-shaped transverse cross-section, in order to reduce drag and improve the aerodynamics by lessening air turbulence behind the cover as it moves through the air, as taught by Bryne. It is noted that the term “substantially” is broad (see MPEP 2173.05b). The examiner also notes that there is a lack of any disclosed criticality between the various claimed cross-sections.
Regarding at least claim 30
Phillips teaches the prosthetic running foot of Claim 21, as well as that the foot member comprises a planar cross section. However, Phillips does not teach wherein at least one portion of the foot member comprises a substantially elliptical-shaped transverse cross-section.
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1), for the purpose of reducing drag and improving the aerodynamics by lessening air turbulence behind the cover as it moves through the air (paragraph 0032). The fin of Bryne is shown to have a substantially elliptical-shaped transverse cross-section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot member of Phillips, which is intended for use on ski slopes where aerodynamics would be beneficial, to include fins that provide at least one portion of the foot with a substantially elliptical-shaped transverse cross-section, in order to reduce drag and improve the aerodynamics by lessening air turbulence behind the cover as it moves through the air, as taught by Bryne. It is noted that the term “substantially” is broad (see MPEP 2173.05b). The examiner also notes that there is a lack of any disclosed criticality between the various claimed cross-sections.
Regarding at least claim 31
Phillips teaches the prosthetic running foot of Claim 21. However, Phillips does not teach the prosthetic running foot further comprising a surface material disposed on at least a portion of one or both of anterior and posterior surfaces of the foot member, wherein the surface material provides said portion with a non-planar cross-sectional profile.  
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins (surface material) extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1), for the purpose of reducing drag and improving the aerodynamics by lessening air turbulence behind the cover as it moves through the air (paragraph 0032). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot member of Phillips, which is intended for use on ski slopes where aerodynamics would be beneficial, to include a surface material/fin disposed on at least a portion of one or both of anterior and posterior surfaces of the foot member, in order to reduce drag and improve the aerodynamics by lessening air turbulence behind the cover as it moves through the air, as taught by Bryne. The addition of the fin of Bryne to a portion of the foot member of Phillips would provide that portion with a non-planar cross-sectional profile. The examiner also notes that there is a lack of any disclosed criticality between the various claimed cross-sections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774